IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JOHN D. HU, ESQ.,                                       No. 67906
                      Appellant,
                      vs.
                      HARSCH INVESTMENT PROPERTIES-
                                                                                    FILED
                      NEVADA, LLC, AN OREGON LIMITED                                 MAR 1 8 2016
                      LIABILITY COMPANY, QUALIFIED TO
                      DO BUSINESS IN NEVADA,
                      Respondent.

                               ORDER APPROVING STIPULATION IN PART, VACATING
                                         JUDGMENT AND REMANDING
                                   This is a pro se appeal from a district court judgment on an
                      arbitration award in a contract action. Eighth Judicial District Court,
                      Clark County; Nancy L. Allf, Judge. We directed respondent to file a
                      response to appellant's pro se brief and specifically address whether the
                      district court's order striking appellant's request for a trial de novo under
                      NAR 22(A) complied with Chamberland u. Labarbera, 110 Nev. 701, 705,
                      877 P.2d 523, 525 (1994), requiring such orders to be accompanied by
                      specific written findings of fact and conclusions of law by the district court
                      describing the type of conduct and how it constituted a failure of good faith
                      participation.
                                   In response, the parties filed a joint "stipulation to dismiss
                      appeal and underlying actions" requesting the dismissal with prejudice of
                      this appeal, the underlying arbitration award and judgment for
                      respondent, and appellant's underlying counterclaim. The stipulation also
                      requests that each party bear their own attorney fees and costs and that
                      respondent refund to appellant his security deposit of $4,366 but no other
                      funds.


SUPREME COURT
         OF
      NEVADA


(0) 19()7A    (zt#)
                                                                                          -01((c-77
                                 Because a dismissal of this appeal would allow the judgment
                      on the arbitration award to stand, which is not the intent of the parties'
                      stipulation, we disapprove of the stipulation to the extent it seeks this
                      appeal's dismissal and approve it to the extent it seeks to undo the
                      underlying judgment. Accordingly, we vacate the judgment entered on the
                      arbitration award and remand this matter to the district court with
                      instructions to enter an order dismissing the case under the terms of the
                      parties' stipulation. The parties shall bear their own attorney fees and
                      costs on appeal. NRAP 42(b).
                                  It is so ORDERED.



                                                                      T-Lt
                                                                 Hardesty



                                                                 Saitta


                                                                             Poeudn,          J.
                                                                 Pickering




                      cc:   Hon. Nancy L. Allf, District Judge
                            John D. Hu
                            Albright Stoddard Warnick & Albright
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(U) P)47A    cEattp